               Case 1:18-cv-10595-ER Document 57 Filed 01/28/19 Page 1 of 1

                                                                                         Arent Fox LLP / Attorneys at Law
                                                              Boston / Los Angeles / New York / San Francisco / Washington




     January 28, 2019                                                              Adrienne M. Hollander
                                                                                   212.492.3301 DIRECT
                                                                                   212.484.3990 FAX
     VIA ECF                                                                       adrienne.hollander@arentfox.com

     The Honorable Judge Edgardo Ramos
     United States District Court
     Southern District of New York
     Thurgood Marshall Courthouse
     40 Foley Square
     Courtroom 619
     New York, NY 10007

     Re:     Robert G. Lopez v. Trust Religion Sales, LLC,
             et al.
             Case No. 1:18-cv-10595 (ER)

     Dear Judge Ramos:

     I represent Defendant Alife Holdings, LLC (“Alife”) in this matter. Plaintiff and Alife have
     reached an agreement and are finalizing the confidential settlement. As such, and pursuant to Rule
     1.E of Your Honor’s Individual Practices in Civil Cases, I write to request an extension of the
     January 28, 2019 deadline to Answer or otherwise respond to Plaintiff’s First Amended Complaint,
     which was served on Alife on November 30, 2018. There have been two previous requests made
     for an extension of time to respond on December 12, 2018 [Dkt. 14], which Your Honor granted
     on December 13, 2018 [Dkt. 15], and on January 10, 2019 [Dkt. 39], which Your Honor granted
     on January 14, 2019 [Dkt. 45].

     I have consulted with Plaintiff, who is representing himself pro se, and he has consented to the
     request for an extension. The parties have mutually agreed upon the proposed date of February
     11, 2019 for Defendant Alife to Answer or otherwise respond to Plaintiff’s First Amended
     Complaint.

                                                    Respectfully submitted,

                                                       /s/ Adrienne M. Hollander
                                                           Adrienne M. Hollander

                                                    Counsel for Defendant Alife Holdings, LLC

     cc: All Counsel of Record (via ECF)


Smart In
Your World                                                                                                  arentfox.com
